Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and arguments included from the response received 24 September 2021 are sufficient so that the rejection of record under 35 U.S.C. § 112(a) and (b) have been overcome.  Accordingly, the aforementioned rejection has been withdrawn. However, there is an error that pertains to a formal matter in the specification and a correction thereto is necessary.
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Attorney Gregory A. Sebald on 01 October 2021. An agreement was made to the specification with the following amendments set forth herein.
Amendments to the Specification
In the specification, a feature statement preceding the claim that describes the broken line showing and its purpose is needed. While applicant has provided a feature statement, this statement does not actually identify the use and purpose of the broken lines in the drawings. Said statement merely expresses that the “rear portion” of the wheel rim is excluded from the claimed design. Such an explanation is neither entirely comprehensive nor does it directly correspond to the broke line showing. There must be a literal explanation for what the broken lines show and it cannot be based upon mere assumption that the “rear portion” and broken lines are the same subject matter entities. Furthermore, it is also inaccurate to indicate that only the “rear portion” is excluded from the claimed design, when in actuality, portions of the sides of the wheel rim are also represented in broken lines.
For accuracy and clarity, the statement in the specification that reads:
[The rear portion of the VEHICLE WHEEL RIM forms no part of the claimed design.]
has been amended to read as follows:
-- The broken lines in the reproductions illustrate portions of the vehicle wheel rim that form no part of the claimed design. --
Conclusion
An Examiner’s amendment to the record has been stated. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to 
/DARLINGTON LY/
Primary Examiner, Art Unit 2914